DETAILED ACTION
Claims 1-14 have been presented for examination. Claims 1-9 and 12-14 are rejected. Claims 10 and 11 are objected to.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites defining a node response function for each node in the recurrent neural network, the node response function representing state over time, wherein the state is encoded into one of binary events or real values; each node having a node input and a node output; defining a set of connection weights with each node input; defining a set of connection weights with each node output; defining one or more LMU cells having a set of recurrent connections 
    PNG
    media_image1.png
    208
    666
    media_image1.png
    Greyscale

2A Prong 1: The limitation of defining a node response function for each node in the recurrent neural network, the node response function representing state over time, wherein the state is encoded into one of binary events or real values, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. A node response function is a mathematical function that is defined by binary or real values. Similarly, the limitation of defining a set of connection weights with each node input and defining a set of connection weights with each node output covers mathematical concepts. Connection weights are simply mathematical values, so defining them is a mathematical function. Similarly, defining one or more LMU cells having a set of recurrent connections defined as a matrix that determine node connection weights based on the formula: 
    PNG
    media_image1.png
    208
    666
    media_image1.png
    Greyscale

covers mathematical concepts. Here, the LMU cells are defined by mathematical equations in the context of defining a numerical matrix. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within 
2A Prong 2: This judicial exception is not integrated into a practical application. Specifically, the claim does not recite any additional elements that could integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible. 

Claim 2, dependent on claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the set of input connection weights are defined as a matrix that determine node connection weights based on the formula: B = [b]t E ffiUxl where bt = (2i + 1)(—l)1.
2A Prong 1: The limitation of wherein the set of input connection weights are defined as a matrix that determine node connection weights based on the formula: B = [b]t E ffiUxl where bt = (2i + 1)(—l)1, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. Here, the weights are defined by a mathematical formula. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible. 

Claim 3, dependent on claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
    PNG
    media_image2.png
    143
    689
    media_image2.png
    Greyscale

2A Prong 1: The limitation of 
    PNG
    media_image2.png
    143
    689
    media_image2.png
    Greyscale
, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. Here, the weights are defined by a mathematical formula. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible. 

Claim 4, dependent on claim 3, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the predetermined parameter is one of selected by a user or determined using the output of a node in the neural network.
2A Prong 1: The limitation of wherein the predetermined parameter is one of selected by a user or determined using the output of a node in the neural network, as drafted, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, one can mentally select a particular parameter value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible.

Claim 5, dependent on claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
    PNG
    media_image3.png
    236
    742
    media_image3.png
    Greyscale

2A Prong 1: The limitation of 
    PNG
    media_image3.png
    236
    742
    media_image3.png
    Greyscale
, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. Here, the weights are defined by a mathematical formula. If a 
2A Prong 2: This judicial exception is not integrated into a practical application. Specifically, the claim does not recite any additional elements that could integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible. 

Claim 6, dependent on claim 5, encompasses similar limitations to those of claim 4. Thus, the claim is similarly rejected under 35 U.S.C. 101.

Claim 7, dependent on claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein one or more connection weights from node outputs are determined by evaluating Legendre polynomials.
2A Prong 1: The limitation of wherein one or more connection weights from node outputs are determined by evaluating Legendre polynomials, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. Here, the weights are defined by a mathematical polynomial. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within 
2A Prong 2: This judicial exception is not integrated into a practical application. Specifically, the claim does not recite any additional elements that could integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible.

Claim 8, dependent on claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the LMU cells are stacked, wherein each LMU cell is connected to the next using either a connection weight matrix or another neural network.
2A Prong 1: The limitation of wherein the LMU cells are stacked, wherein each LMU cell is connected to the next using either a connection weight matrix or another neural network, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. Here, the cells are connected using a weight matrix, which is a simple mathematical object. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible.

Claim 9, dependent on claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein one or more LMU cells include connections to the inputs and from the outputs of other network architectures selected from LSTM cells, GRU cells, NRU cells, other LMU cells, multi-layer perceptrons, sigmoidal layers, and other linear or nonlinear layers.
2A Prong 1: The limitation of wherein one or more LMU cells include connections to the inputs and from the outputs of other network architectures selected from LSTM cells, GRU cells, NRU cells, other LMU cells, multi-layer perceptrons, sigmoidal layers, and other linear or nonlinear layers., as drafted, covers mathematical concepts. Here for example, the linear layers are just mathematical representations of a directed graph connected to the LMU cell. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible.

Claim 12, dependent on claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
the system comprising:
one or more input layers presenting a vector of one or more dimensions, wherein each dimension is provided to the network either by external input or by using previous outputs from the network;
one or more intermediate layers coupled via weight matrices to at least one of the input, other intermediate, or output layers;
one or more output layers generating a vector representation of the data presented at the input layer or computing a function of that data at one or more discrete points in time or continuously over time; wherein the system generates a recurrent neural network using the method of claim 1.
2A Prong 1: The limitation of one or more input layers presenting a vector of one or more dimensions, wherein each dimension is provided to the network either by 
2A Prong 2: This judicial exception is not integrated into a practical application. Specifically, the claim does not recite any additional elements that could integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible.

Claim 13 encompasses similar limitations to those of claim 1 in a generic circuit. Thus, claim 13 is similarly rejected under 35 U.S.C. 101.

Claim 14, dependent on claim 13, is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein one or more connection weights from node outputs are determined by evaluating the Legendre polynomials.
2A Prong 1: The limitation of wherein one or more connection weights from node outputs are determined by evaluating the Legendre polynomials, as drafted, covers mathematical concepts. Here for example, presenting a vector is just a mathematical representation of numbers. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. Specifically, the claim does not recite any additional elements that could integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recite any additional elements. Thus, the claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 additionally because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is 

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
For claims 1-9 and 12-14, no art rejection is made for these claims, as they are only rejected under 35 USC 101 as explained above in this office action.

	
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-14 contain allowable subject matter with respect to the prior art since when reading the claims in light of the specification, as per MPEP $2111.01 none of the closest references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims. In particular, the references do not disclose, as per claim 1:
defining one or more LMU cells having a set of recurrent connections defined as a matrix that determine node connection weights based on the formula: 
    PNG
    media_image1.png
    208
    666
    media_image1.png
    Greyscale



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126